Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

No. 15-BS-1053

IN RE: RONALD L. CHASEN,
                            Respondent.                      Board Docket No. 2009-D314
Bar Registration No. 164426                                  BDN: 314-09

BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                          ORDER
                                   (FILED - October 15, 2015)

        On consideration of the affidavit of Ronald L. Chasen, wherein he consents to disbarment
from the Bar of the District of Columbia pursuant to § 12 of the Rule XI of the Rules of the
District of Columbia Court of Appeals Governing the Bar of the District of Columbia, which
affidavit has been filed with the Clerk of this court, and the report and recommendation of the
Board on Professional Responsibility, it is this 15 day of October 2015,

       ORDERED that the said Ronald L. Chasen is hereby disbarred by consent, effective
forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes,
from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14 (g).

       The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or
otherwise made available except upon order of the court or upon written consent of the
respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board
on Professional Responsibility and to the respondent, thereby giving him notice of the provisions
of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys
and the effect of failure to comply therewith.

                                              PER CURIAM